Motions Granted and Order filed September 28, 2017




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00113-CV
                                   ____________

    IN THE MATTER OF THE MARRIAGE OF CARRIE HOLLOMAN
                 SLAGLE AND ALAN PAUL SLAGLE


                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 76596-F

                                    ORDER

      After we struck his original and amended brief in early August, appellant Alan
Paul Slagle timely filed a redrawn brief (which he calls his “Second AMENDED
brief”) on August 22.

      On September 11, 2017, appellant filed a motion to amend the brief along
with his proposed amended brief, which he calls his “Second AMENDED August
22nd, 2017 Brief” brief. He offers this explanation in his motion for why he should
be permitted to amend the brief:

      The Court should allow appellant to amend his brief because his
      amendment does not present new points of error and only adds more
      case facts and more citations to the record that he did not have time to
      provide in the brief time window given for August 22nd brief. The
      amendment also adds citations to the supplemental clerk’s record that
      was not filed until after his August 22nd submission. The amendment
      also provides appendices to present the final decree of divorce and the
      statutes cited within the brief that appellant was not aware was required
      until after his August 22nd submission.

No response to that motion has been received.

      On September 20, 2017, appellant filed a second motion to amend his brief as
well as his proposed brief (which, like the September 11 brief, he calls his “Second
AMENDED August 22nd, 2017 Brief”). He writes in his motion:

      At the time of his submission, he did not have access to the text of Fam.
      Code §3.003 for inclusion in his Appendix B – Statutes and Local
      Rules.

      ...

      No prejudice will result to appellee if the Court permits this
      amendment. Appellant’s amendment only supplements Appendix B
      with a missing statute. No new points of error and no new arguments
      are presented. The word count of this amended brief is the same as his
      brief submitted on Sept. 10th.

      Appellee’s was due on September 21, 2017. On that day, she filed a motion
for a 60-day extension to file her brief, which this court granted. Appellee’s motion
for extension did not mention appellant’s motions to amend.

      “A brief may be amended or supplemented whenever justice requires, on
whatever reasonable terms the court may prescribe.” Tex. R. App. P. 38.7.
Accordingly, we order as follows:

      1. Appellant’s September 11, 2017 motion for leave to amend is GRANTED.

      2. Appellant’s September 20, 2017 motion for leave to amend is GRANTED.

                                         2
      3. The brief filed September 20, 2017 will be considered the brief of
         appellant.

      4. No further amendments by appellant will be permitted. Any motion
         for leave to amend appellant’s brief will be denied.



                                 PER CURIAM

Panel consists of Justices Jamison, Busby, and Donovan.




                                       3